HOUCK, J.
1. While measure of damages for injury to automobile while in possession - of bailee for repairs is generally difference in value, of car in its condition immediately before and immediately after injury, such rule is not exclusive, and cost of repairing the machine may be shown.
2. In action against motor company for damages for injury to automobile by fire during its retention for repairs, action of trial court in admitting testimony as to cost of materials used in repair of the damaged automobile did not constitute error of which defendant could complain, where both parties tried case on theory that measure of damages was cost of repairs.
3. In order to hold special findings of fact by jury inconsistent with a general verdict under 11464 GC., which provides that in such case special findings shall control, it must appear that special findings of jury are in conflict with verdict and that conflict is clear and irreconcilable.
(Shields and Lemert, JJ., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.